941 P.2d 969 (1997)
The STATE of Nevada, DEPARTMENT OF HUMAN RESOURCES, DIVISION OF MENTAL HYGIENE AND MENTAL RETARDATION, Appellant,
v.
Julie JIMENEZ, as Guardian Ad Litem for John Doe, A Minor, Respondent.
No. 26021.
Supreme Court of Nevada.
June 17, 1997.
Frankie Sue Del Papa, Attorney General and Cynthia A. Pyzel, Senior Deputy Attorney General, Carson City, for Appellant.
Durney and Brennan; Calvin R.X. Dunlap, Reno, for Respondent.
Richard A. Gammick, District Attorney and Madelyn Shipman, Assistant District Attorney, Washoe County; Patricia A. Lynch, Reno City Attorney and D. Michael Clasen, Chief Deputy City Attorney, Reno; Chester H. Adams, Sparks City Attorney, Sparks; Thorndal, Backus, Armstrong & Balkenbush and Brent T. Kolvet, Reno; Stewart L. Bell, District Attorney and Jason F. Stewart, Chief Deputy District Attorney, Clark County; Bible, Haney, Hoy, Trachok, Wadhams & Woloson and Constance L. Akridge, Reno, for Amici Curiae.

OPINION
PER CURIAM:
This is an appeal from a judgment entered pursuant to a bench trial in a civil action for negligent supervision and sexual assault. On March 27, 1997, we filed an opinion affirming in part and reversing in part the district court's order. See State, Dep't Hum. Res. v. Jimenez, 113 Nev. ___, 935 P.2d 274 (1997). Appellant then filed a petition for rehearing challenging our March 27, 1997, opinion. On May 20, 1997, the parties filed a "Stipulation for Voluntary Dismissal of Case," seeking an order dismissing these proceedings and withdrawing the opinion entered in this appeal on March 27, 1997. Cause appearing, we grant the parties' request. Accordingly, we dismiss these proceedings in their entirety, including appellant's petition for rehearing, and withdraw our prior opinion entered on March 27, 1997.[1]
NOTES
[1]  The Honorable Charles E. Springer, Justice, and the Honorable A. William Maupin, Justice, did not participate in the decision of this appeal.